                Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 1 of 9                                                                         FILED
                                                                                                                                           2020 Oct-14 PM 04:31
                                                                                                                                           U.S. DISTRICT COURT
                                                                                                                                               N.D. OF ALABAMA
Pro Se General Comnlajnt fnr a Cjyil Case (Rey 1006\




                                           United States District Court
                                                for the                                                    znzo    oci     1w P           L'   23
                                    NORTHERN DISTRICT OF ALABAMA
                                                                                                                                               ·•'

     H\
Plaintiff
            Cttf\ fl                                                            }
                                                                                }
(Write yo11rfull 11a111e. No more 1ha11 one plaintiff may be named in a prose   }
complaint)                                                                      }
                                                                                }

v.
                                                                                }
                                                                                }       case No.C/CD-~{               \\.Q\\- 'f\'i-t
                                                                                                (to be filled in by the Clerk's Office)
                                                                                }
                                                                                }
                                                                                }       JURY TRIAL    ·f,J"' Yes           D       No
                                                                                }
                                                                                }
                                                                                }
        AT tr.           0
                                )µc                                             i
Defendant(s)                                                                    }   ·

(Write theful/ 11ame ofeach defe11da111 who is being sued. lfthe names ofall    }
defe11da111s ca1111ot fit in !he space above or on page 2, please write "see    }
attached" in !he space and attach an addi1io11al page with the full list of     }
names)                                                                          }




                                                 COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint

           A.         The Plaintiff
                      Name
                      Street Address
                      City and County
                      State and Zip Code
                      Telephone Number

          B.          The Defendant(s)

                      Provide the information below for each defendant named in the complaint,
                      whether the defendant is an individual, a government agency, an organization or a
                      corporation. If you are suing an individual in his/her official capacity, include the
                      person's job or title. Attach additional pages if needed.


                                                                Page 1 of7
             Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 2 of 9


Pro Se General Complajot fora   Civil Case CRev   10/16)




          Defendant No. I
                Name
                    Job or Title
                    Street Address
                    City and County                          ~A==L-~k~A~S~--+,_ _"])~\
                                                       :J2..,.,..I                  ~.:i~'~-'~P\.._"';.~~L=o=--1.,,,U.,,.J,,_,_··~-'-'
                                                                                                                                   -+--
                    State and Zip Code                     ---~~-~X~A~S~---7~5~2~0~1-~-------



          Defendant No. 2
                Name
                    Job or Title
                    Street Address
                    City and County
                    State and Zip Code




          Defendant No. 3
                Name
                  · Job or Title
                    Street Address
                    City and County
                    State and Zip Code




         Defendant No. 4
               Name
                    Job or Title
                    Street Address
                    City and County
                    State and Zip Code




                                                                     Page 2 of7
              Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 3 of 9


Pro Se General Complaint for a Cjyjl Case (Rev I0/16)




          Defendant No. 5
                Name
                     Job or Title
                     Street Address
                     City and County ·
                     State and Zip Code

II.       Basis for Jurisdiction

          Federal courts are comts of limited jurisdiction (limited power). Generally, only these
          types of cases can be heard in federal court: a dispute that involves a right in the United
          States Constitution or a federal law (as opposed to a state law or local ordinance); a
          dispute that involves the United States of America (or any of its agencies, officers or
          employees in their official capacities) as a party; and a dispute between citizens of
          different states with an amount in controversy that is more than $75,000.

          What is the basis for federal court jurisdiction? (check all that apply)

          D Constitutional or Federal Question D USA Defendant ~Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.        If the Basis for Jurisdiction is USA defendant

                     The Defendant(s)




         B.         If the Basis for Jurisdiction is a Constitutional or Federal Question

                    List the specific federal statutes, federal treaties, and/or provisions of the United
                    States Constitution that are at issue in this case.




                                                        Page 3 of7
               Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 4 of 9


Pro Se General Complajnt for a Cjyil Case(Rey 10/16)




          C.        If the Basis for Jurisdiction is Diversity of Citizenship

                     I. The Plaintiff
                          The plaintiff, (name)           fv1 IC,,ttA EL      V,"\CiE..            is a citizen of the
                          Stateof(name)                C\1 ef,frj\/\A
                     2. The Defendant(s)
                          a. If the defendant is an individual
                               The defendant, (name) _ _ _ _ _ _ _ _ _ __                          rs a citizen of the
                               State of (name} _ _ _ _ _ _ _ _ _ _ _ __                            Or is a citizen of
                               (foreign nation) _ _ _ _ _ _ _ _ _ _ _ __

                          b. If the defendant is a corporation

                               The defendant, (name)             fj / f     T .. /"-'l         , is incorporated under
                               the laws of the State of (name) "-]£xA5                                    , and has its
                               principal place of business in the State of (name)              IE XAS
                               Or       rs     incorporated        under      the     laws    of    (foreign         nation)
                               _ _ _ _ _ _ _ _ _ _ _ _ _ , and has its principal place of
                               business in (name) _ _ _ _ _ _ _ _ _ _ __

                         (If more than one defendant is named in the complaint, attach an additional
                         page providing the same information for each additional defendant.)

                    3.         The Amount in Controversy

                               The amount in controversy - the amount the plaintiff claims the defendant
                               owes or the amount that is at state - is more than $75,000, not counting
                               interest and costs of court, because: (explain)

                                 µ€-         ?A<'.JiE           C1    er1Mc.., Tu6            l>~Fb;N"DfNT
                                OV0E5            $(p     ,.?/J'l1 51'L · L\              10    l-o'.°JT     il-~v6A..)v.~
                               11100 e,\.\Slt-?ESS <=.xPe:::Q5CS.                   l7L1&5     $1z..o,ooo.ooo.qg
                              7..,.._/o..) IT1V6 1     /()\P, l J/...)t-i   ~ 1..1..;:i J ;ci 1_) s 11.    2._(' •
III.      Statement of Claim


                                                           Page 4 of7
              Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 5 of 9


Pro Se General Complaint for a Civil Case (Rey 10/16)




          Write a short and plain statement of the claim. Briefly state the facts showing that the
          plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the
          plaintiffs rights, including the dates and places of that involvement or conduct. If more
          than one claim is asserted, number each claim and write a short and plain statement of
          each claim in a separate paragraph. Attach additional pages if needed.




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks for the court to
          order. Include any basis for claiming that the wrongs alleged are continuing at the. present
          time. Include the amounts of any actual damages claimed for the acts alleged and the
          basis for these amounts. Include any punitive (punishment) or exemplary (warning or
          deterrent) damages claimed, the amounts, and the reasons you claim you are entitled to
          actual or punitive money damages.

            tvl e l(%6                    AS!:'.'.,'2   --n-t Eo
          0   P      1/ 40          l=T,(2__    LD~iT      \AS£                                                ,
        ~ I , 0 b'7- . 2. I                to\1-        L.o~:i1     1«._AvE.t..- E)(PfC,tJ56:S;          $ (q/X?



                                           A L-'.)O       A-sy:.s     t=o 12....   ~ (g ) 3 q 0 ) 000 fol?-

                  As       Wf.U:           A">           '.fl LO. 000.• 000           1t..)   1"   BI ?\,LIU ,'\lVt;;

              PrtY1> fxf'. 1V\f1.Aflf --:\2AMPiC..~5



                                                           Page 5 of7
             Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 6 of 9


pro Se General Cnmplajnt for a Cjyj! Case (Rey 10/16)




V.        Certification and Closing

          Under Rule 11 of the Federal Rules of Civil Procedure, by signing below, I certify to the
          best of my knowledge, information, and belief that this complaint; (I) is not being
          presented for an improper purpose, such as to harass, cause unnecessary delay, or
          needlessly increase the cost of litigation; (2) is supported by existing law or by a non-
          frivolous argument for extending, modifying or reversing existing law; (3) the factual
          contentions have evidentiary support or, if specifically so identified, will likely have
          evidentiary support after a reasonable opportunity for further investigation or discovery;
          and (4) complies with the requirements ofRule 11.


I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result ih dismissal of my case.

First Name         Y1cttAE1                                   Last Name __]2...L...Jt"l'-'-'l"'q-"'G-"'----------
Mailing Address  2-5'2-3 ])ot-'--Y )2_,vC,€                                12-o-AI)
City and State VesTA v 1A 1 A k                                                     Zip Code    3 S 'Z-A 3
Telephone Number    '650 -- 4so - CZS 4-- 4"1-
E-mail Address            M Ax 2 Ali E 3                (f3 YA ttoo · L otvl

s;,,,.wre of pl•;•tiff             ~·
Date signed          l0 \    14--) 1..--o JP

**OPTIONAL**

You may request to · receive electronic notifications. You may not file documents or
communicate with the court electronically. All documents must be submitted in paper and you
must serve the defendants.

Type of personal computer and related software/equipment required:

     •   Personal computer running a standard platform such as Windows or Mac OSX
     •   Internet access (high speed is recommended)
     •   A Web browser (Microsoft Internet Explorer 7.0 or 6.0 or Mozilla Firefox 2 or 1.5)
     •   Adobe Acrobat Reader is needed for viewing e-filed documents
     •   PACER account - Information and registration at www.pacer.gov

                                                           Page 6 of7
              Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 7 of 9


Pro Se General Comnlajnt for a Cjyj! Case (Rey 10/16)




     • You will receive one "free" look of the document. Documents must be viewed within 14
       days. You must only single-click on the hyperlink to view.
Note: You must promptly notice the Clerk's Office, in writing, if there is a change in your
designated e-mail address. Failure to update your email address does not excuse failures to
appear or timely respond.
E-mail type:
             ~HTML - Recommended for most e-mail clients
             D Plain Text - Recommended for e-mail accounts unable to process HTML e-mail

Conditioned upon the sufficiency of your electronic equipment which the court will test and
verify receipt, you will be allowed to receive electronic notifications.

By submitting this request, the undersigned consents to electronic service and waives the right to
personal service and service by first class mail pursuant to Rule 5(b)(2) of the Federal Rules of
Civil Procedure, except with regard to service of a summons and complaint.

When a filing is entered on the case docket, a party who is registered for electronic noticing will
receive a Notice of Electronic Filing in his/her designated e-mail account. The Notice will allow
one free look at the document, and any attached .pdf may be printed or saved.

IMPORTANT:

Messages sent to Yahoo or AOL accounts are frequently found in the spam folder until the court
is \}dded to your address book.


E-mail address designated for noticing:



Participant signature:

Date:      Io/     J   4=/ 1-o ·w
                                        ·   f{ l !=f?         e


                                                        Page 7 of7
              Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 8 of 9

~
§ ? at&t                                                                   AT&T Mobility
                                                                           PO Box 189
                                                                                                   www.att.com


-=·                                                                        Paramus, NJ 07652




      February 4, 2019


      Shirley Faye Page
      2518 Acton Park Lane
      Birmingham, AL 35243




      Re: Wireless account number 578002486762




      Dear Shirley,


      Thank you for contacting Global Fraud Management regarding account number 578002486762.

      Under Section 609(e) of the Fair Credit Reporting Act, AT&T will provide to a victim of identity
      theft, upon request, the relevant records relating to the fraudulent transaction resulting from the
      theft of the victim's identity. After receiving your request, and conducting an initial review, AT&T
      has determined the transaction was not fraudulent. As a result, AT&T cannot provide the
      transaction records to you without a subpoena.

      11 you believe we reached this conclusion in error, or if we may assist on any other matter, please
      contact us at the number below.



      AT&T
      Global Fraud Management
      877-844-5584

      Please visit clttcorn/fr_aug for more information on how to protect your identity.
           Case 2:20-cv-01611-AKK Document 1 Filed 10/14/20 Page 9 of 9




On October 15. 2018. AT&T employees gained unauthorized access to a wireless account owned

by Mr. Page· s mother. Shirley Page. on which Mr. Page was an Authorized User. The employees

viewed his confidential information without Mr. Page"s consent or that of the account holder

Mrs. Shirley Page. The employees transferred control of Mr. Page· s wireless phone number from

Mr. Page"s phone to a phone controlled by third-party hackers. These hackers used control of

Mr. Page·s phone - control secured through coordination and cooperation with AT&T

employees - to access his personal messages and social media accounts. Once in control of

these accounts, the hackers transferred ownership of his business lnstagram account to

themselves. This business was a social media start-up based around the exclusivity of the

username of the Instagram account. Once the Instagram account had been compromised and

ownership of it transferred away from Mr. Page, the entire customer base and fan base for Mr.

Page was lost.


Mr. Page tried to regain access to his business social media account with the help of employees

ofFacebook (owner of Instagram). Facebook employees needed evidence of the hack in order to

assist. Mr. Page and his mother Mrs. Page tried to get account notes showing that Mr. Page's

phone number had been access by an unauthorized third-party. After multiple attempts to get

AT&T to share the account notes, AT&T sent a letter stating that they did not believe any fraud

had occurred on the account and refused to release any information without a subpoena.
